Citation Nr: 0434128	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  02-00 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
St. Paul, Minnesota

THE ISSUE

1.  Entitlement to waiver of overpayment of pension benefits 
in the amount of $2046.  

2.  Whether the overpayment of pension benefits in the amount 
of $2046 was validly created.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel



INTRODUCTION

The veteran had active military service from May 1943 to 
August 1943. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which denied the veteran's claim seeking 
entitlement to waiver of overpayment of pension benefits in 
the amount of $2046. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The RO properly developed for appellate review the claim of 
entitlement to waiver of overpayment of pension benefits in 
the amount of $2046.  However, the appellant also argued, in 
a March 2001 statement, that the overpayment was not properly 
created.  In an April 2001 letter, the RO responded that the 
debt was properly created, and that the amount was correct.  

Less than one year later, in a January 2002 statement, the 
veteran again disputed the creation of the debt.  He stated, 
"It is only those months [the months of July through 
December 2000] that I am contesting in your calculation of my 
total debt of $2046."  This document is accepted as a Notice 
of Disagreement with the April 2001 decision of the RO&IC.  
Since the veteran submitted a timely NOD regarding this 
issue, the Board is required to remand this issue for 
issuance of a Statement of the Case (SOC).  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  Accordingly, the veteran's 
claim should be remanded so that an SOC can be prepared 
regarding the issue of whether the overpayment of pension 
benefits in the amount of $2046 was validly created.  

The validity of the $2046 debt question is "inextricably 
intertwined" with the waiver issue.  Deciding that the debt 
was not valid would render moot the issue of waiver of that 
debt.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  When 
an appellant challenges the validity of a debt, the 
adjudicator must make a threshold determination on that 
question prior to rendering a decision on a request for 
waiver of the indebtedness. Schaper v. Derwinski, 1 Vet. App. 
430 (1991).  Where the validity of a debt is challenged, that 
issue must be developed before the issue of entitlement to 
waiver of the debt can be considered. VAOPGCPREC 6-98.

Accordingly, this case is REMANDED for the following action:

1.  Issue a Statement of the Case 
concerning the issue of whether the debt 
of $2046 regarding overpayment of pension 
benefits was validly created.  In doing 
so, provide an accounting of the debt in 
question, taking the veteran's 
contentions expressed in the March 2001 
and January 2002 documents.  
Specifically, address the veteran's 
contention that his medical expenses for 
the months from July to December 2000 
were not adequately accounted for.  If it 
is not feasible to prepare the accounting 
in the Statement of the Case, then this 
should be done in a separate document.  
If, and only if, the veteran completes 
his appeal by filing a timely substantive 
appeal on the aforementioned issue should 
this claim be returned to the Board.  See 
38 U.S.C.A. § 7104(a) (West 2002).
 
2. After completion of the above, if any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case regarding the issue 
of waiver of overpayment of pension 
benefits in the amount of $2046, and 
given the opportunity to respond thereto.  
Thereafter, the claims file should be 
returned to the Board for further 
appellate decision, if in order.

The purpose of this REMAND is to afford due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matters herein remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). 
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.43 and 38.02.





	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




